Judgment, Supreme Court, New York County (Gregory Carro, J.), rendered December 7, 2005, convicting defendant, after a jury trial, of assault in the third degree, and sentencing him to a term of one year, unanimously affirmed.
The verdict was not against the weight of the evidence. There is no basis for disturbing the jury’s determinations concerning credibility (see People v Bleakley, 69 NY2d 490, 495 [1987]). The victim’s testimony was consistent throughout and was corroborated by other evidence.
The challenged portions of the prosecutor’s summation did not deprive defendant of a fair trial. Viewed in context, those comments to which defendant objected as impugning defense counsel, vouching for witnesses or shifting the burden of proof constituted fair comment (see People v Overlee, 236 AD2d 133 [1997], lv denied 91 NY2d 976 [1998]). Defendant’s remaining *440summation claims are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur—Lippman, P.J., Andrias, Marlow, Buckley and Catterson, JJ.